Pee Cubjam,
The present case is identical in character with the ease of Price v. Penna R. Co., 96 Pa. 256, and is ruled by it. We have no desire or intention to overrule that decision. The contention that there ought to have been a signal at the switch and therefore the defendant was guilty of negligence, is not tenable, as there was no evidence that the absence of a signal caused the' *502accident or in any way contributed to it and there was an abundance of proof that the switch was a standard lever switch * in general use along the whole line of this branch road. The charge of the court below was a correct presentation of the case, and the binding instruction to the jury to find for the defendant was in conformity with the evidence and the law.
Judgment affirmed.